IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MARYDALE PRESERVATION                  )
ASSOCIATES, LLC AND CATHOLIC           )
MINISTRY TO THE ELDERLY, INC.,         )
                                       )
                      Plaintiffs,      )
               v.                      ) C.A. No. N19C-05-348 AML CCLD
                                       )
LEON N. WEINER & ASSOCIATES,           )
INC.; LNW&A CONSTRUCTION               )
CORP.; LNWA DEVELOPERS LLC;            )
KITCHEN AND ASSOCIATES                 )
SERVICES, INC., AND ALLIED             )
WORLD INSURANCE COMPANY,               )
                                       )
                      Defendants,      )
                                       )
And                                    )
                                       )
LNW&A CONSTRUCTION CORP., INC., )
                                       )
                Third-Party Plaintiff, )
                                       )
                v.                     )
                                       )
J.F. SOBIESKI MECHANICAL               )
CONTRACTORS, INC.,                     )
                                       )
                Third-Party Defendant. )


                       Submitted: August 4, 2022
                      Decided: September 23, 2022

                     MEMORANDUM OPINION
Upon Defendant Allied World Insurance Company’s Motion for Summary
Judgment: GRANTED.

Upon Defendants Weiner & Associates, Inc., LNWA Developers, LLC. and
LNW&A Construction Corp.’s Motion for Summary Judgment: GRANTED in part
and DENIED in part.

Upon Defendant Kitchen and Associates Services, Inc.’s Motion for Summary
Judgment: GRANTED in part and DENIED in part.

Upon Defendants Weiner & Associates, Inc., LNWA Developers, LLC. and
LNW&A Construction Corp.’s Cross-Motion for Summary Judgment: DENIED.

Upon Third-Party Defendant J.F. Sobieski Mechanical Contractors, Inc.’s Cross-
Motion for Summary Judgment: DENIED.



Mark L. Reardon, Esquire and Jessica L. Reno, Esquire of ECKERT SEAMANS CHERIN
& MELLOTT, LLC, Wilmington, Delaware, Attorneys for Plaintiffs Marydale
Preservation Associates LLC, and Catholic Ministry to the Elderly, LLC.

William A. Crawford, Esquire and Eric Scott Thompson, Esquire of FRANKLIN &
PROKOPIK, Newark, Delaware, Attorneys for Defendants Leon N. Weiner, LNWA
Developers, LLC, LNW&A Construction Corp., and Allied World Insurance
Company.

Patrick M. McGrory, Esquire of TIGHE & COTTRELL, P.A., Wilmington, Delaware,
Attorney for Defendant Kitchen Services Associates, Inc.

Amy M. Taylor, Esquire of HECKLER & FRABIZZIO, Wilmington, Delaware, Attorney
for Defendant J.F. Sobieski Mechanical Contractors, Inc.




LeGrow, J.
      This is a construction defect case masquerading as a complex commercial

dispute. Plaintiffs, which own and manage a multi-unit residential property, allege

the defendants designed and installed faulty HVAC systems that resulted in high

relative humidity levels and mold growth in many of the apartments. Defendants

are the contractors and architect retained to make improvements to Plaintiffs’

apartments, including to the HVAC systems.

      Although the focus of Plaintiffs’ claims is their contention that Defendants

were negligent in their design and installation of the HVAC systems, Plaintiffs’

amended complaint contains numerous additional contractual and tort-based claims

asserting alternative theories of relief along with an almost completely gratuitous

claim for punitive damages. Defendants seek summary judgment as to at least some

of those claims. The scattershot nature of the claims and Defendants’ motions defies

a helpful or comprehensive summary of the issues raised in the motions and

addressed by the Court.

      The following opinion grants summary judgment with respect to many of

Plaintiffs’ ancillary claims but denies summary judgment as to the core negligence

claims against each defendant. Unless the parties are able to negotiate a reasoned

and reasonable resolution to the surviving claims, a jury will have to sort out the

factual disputes and causes of action that remain.




                                          1
                    FACTUAL AND PROCEDURAL BACKGROUND

       The following facts are drawn from the record submitted by the parties in

connection with the pending summary judgment motions. This case arises out of a

construction project at Marydale Retirement Village (the “Property”), a housing

community1 for low-income and senior citizens with disabilities.2 The Property’s

original interior space consisted of wood-studded walls, carpet and tile flooring,

drywall finishes, and electric baseboard heating with cooling provided through wall

units.3 Between July 2016 and October 2017, the Property’s owners undertook a

major renovation, which the parties refer to as the “Marydale Project.” Defendants

improved insulation, removed and replaced interior drywall and flooring, and

designed and installed new heating, ventilation, and air conditioning systems

(“HVAC systems”).4 But by 2018, mold was detected in several of the units,

purportedly as a result of Defendants’ faulty design and installation of the HVAC

systems. In summary, Plaintiffs contend Defendants designed and installed (i)




1
  The housing community included one-hundred and eight residential units and one community
building at Marydale Retirement Village, located in Newark, Delaware. Compl. ¶ 1.
2
  Compl. ¶ 1.
3
  Def. Kitchen and Associates Services, Inc. Br. in Supp. of its Mot. for Summ. J. (hereinafter
“K&A’s Br. in Supp.”) at 1.
4
  Pls.’ Br. in Opp. to Defs.’ Kitchen and Associates Services, Inc. and LNWA Entities’ Motion for
Summ. J. (hereinafter “Pls.’ Br. in Opp.”) at 3; Id., Ex. A, Vible Depo. at 212-13.

                                               2
oversized HVAC units, and (ii) leaky ductwork that led to the development of mold

in many of the Property’s apartment units. This litigation followed. 5

    A. The Parties to the Litigation

       Plaintiff Marydale Preservation Associates, LLC (“Marydale”) owns the

Property.6 Plaintiff Catholic Ministry to the Elderly, Inc. (“CME”) is a nonprofit

corporation under the auspices of the Catholic Diocese of Wilmington and is

Marydale’s managing member and property manager (collectively, Marydale and

CME are referred to as “Plaintiffs”).7 All Defendants in this case entered into

contracts with Marydale or its general contractor to perform various roles in

connection with the Marydale Project.

        Defendant Leon N. Weiner and Associates, Inc. (“Weiner”) and Defendants

LNWA Developers, LLC, and LNW&A Construction Corp.8 (collectively,

“LNWA”) perform development and construction services throughout the mid-

Atlantic region, including Delaware, and were hired because of their expertise in

developing residential housing for low-income individuals.9 Defendant Kitchen and

5
  Specifically, Plaintiffs allege high levels of humidity in the residential units has led to the growth
of mold, and the newly installed HVAC units have defects that permit infiltration of outside air
through the ductwork. Mot. of Leon N. Weiner & Associates, Inc., LNW&A Construction Corp.,
and LNWA Developers, LLC for Summ. J. on Pls.’ Claims for Negligence, Fraudulent and/or
Negligent Misrepresentation and Concealment, Civil Conspira[cy], Prohibited Trade Practices,
and Punitive Damages (hereinafter “Weiner and LNWA’s Mot. for Summ. J.”) at 4, Ex. 3.
6
  Pls.’ Br. in Opp. at 4.
7
  Id.
8
  LNW&A Developers, LLC provided development and design services. LNWA Construction
Corp. is Weiner’s construction division. Compl. ¶ 32.
9
  Pls.’ Br. in Opp. at 5.

                                                   3
Associates Services Inc. (“K&A”) is an architectural and engineering firm based in

New Jersey that Weiner retained in 2014 to design the Marydale Project, including

the HVAC systems at issue in this case.10 LNW&A Construction Corp. hired Third-

Party Defendant J.F. Sobieski Mechanical Contractors, Inc. (“Sobieski”) as a

subcontractor to install the HVAC systems.11

     B. Contracts at Issue

       Five specific contracts involving the Property and the Marydale Project are

important to this case. CME first contracted with Weiner for assistance with the

Marydale Project’s development on March 12, 2014 (the “CME Development

Agreement”).12 Under the CME Development Agreement, CME formed an entity,

Marydale, to which it transferred ownership of the Property.13 Marydale, as its own

entity, then entered into a development agreement with Weiner on July 14, 2016 (the

“Marydale Development Agreement”).14 On the same day, Marydale contracted

with LNWA and K&A for the development, design, and construction of the

Marydale Project (LNWA’s “Construction Contract” and K&A’s “Architect

10
   Id. at 6. On September 4, 2013 (rev. Feb. 17, 2014), K&A submitted a “Letter of Understanding
for Professional A/E Services” to Weiner. Weiner and LNWA’s Mot. for Summ. J., Ex. 2. The
Letter of Understanding incorporated minutes of two meetings held in January 2014 with K&A,
LNWA, and representatives of CME all present. K&A’s Br. in Supp. at 2. Under the Letter of
Understanding, K&A agreed to provide architectural and engineering design services for the
Marydale Project, and the Letter of Understanding stated the parties ultimately would enter a more
formal contract. Id.
11
   Pls.’ Br. in Opp. at 6.
12
   Id. at 5. See id. Ex. E, Development Agreement.
13
   Compl. ¶ 23.
14
   Pls.’ Br. in Opp., Ex. E, Development Agreement with Amendments.

                                                4
Contract”).15 Sobieski entered into a contract (the “Subcontract”) with LNW&A

Construction Corp. on July 19, 2016.16               The Construction Contract, Architect

Contract, and Subcontract each are separate “AIA Documents.”17 AIA Documents,

including the agreements at issue here, purportedly are “standard” in the construction

industry.18

       1. The CME Development Agreement
       In the CME Development Agreement, Weiner represented it had extensive

experience in the design, construction, development, and financing of affordable

housing.19     The CME Development Agreement included representations and

warranties that Weiner, for example, would (i) enter and enforce contracts with

qualified professionals; (ii) oversee and manage the Project’s plans; (iii) construct

the Project per plans and specifications; and (iv) inspect the progress and inform

CME regularly regarding the Project’s status.20 Additionally, under the CME

Development Agreement’s terms, LNWA had complete authority to negotiate, enter




15
   Pls.’ Br. in Opp. at 5; Ex. F, Ex. G. LNWA Developers, Marydale, and K&A were parties to the
Architect Contract. Pls.’ Br. in Opp. at 6; Ex. G.
16
   Pls.’ Br. in Opp. at 6. See AIA Subcontract, Ex. I.
17
   AIA stands for The American Institute of Architects.
18
    See, e.g., AIA DELAWARE, aiadelaware.org/about-aia-delaware.html (last visited Aug. 30,
2022).
19
   Pls.’ Br. in Opp. at 7, Ex. E at 5. Plaintiffs allege Weiner received a developer fee of $860,000
in exchange for its expertise; Id., Ex. E at 1, “D”.
20
   Id., Ex. E; see also K&A’s Br. in Supp. at 3, Ex. 3.

                                                 5
into, administer, and enforce contracts with architectural and engineering

professionals.21

       2. The Marydale Development Agreement
       The CME Development Agreement was amended twice; the 2016 revisions

amended the original CME Development Agreement to include the newly created

Marydale entity as the Owner of the Project and LNWA Developers, LLC as the

Developer.22 On July 14, 2016, CME transferred the Property to Marydale, with

CME remaining as the property manager.23 That same day, Marydale entered into

the Marydale Development Agreement with LNWA Developers, LLC in furtherance

of the CME Development Agreement.24 The roles and responsibilities of Marydale

and LNWA Developers, LLC largely remained the same as those CME and LNWA

held under the earlier agreements.25 Citing the Marydale Development Agreement,

Plaintiffs allege LNWA Developers, LLC accepted responsibility for administering

the construction, improvement, and development of the Marydale Project.26

Specifically, LNWA Developers, LLC agreed it would (i) assist in planning the

construction, improvements, and development of the Marydale Project; (ii) establish

and implement appropriate administrative and financial controls for the design and


21
   K&A’s Br. in Supp. at 3, Ex. 3.
22
   Id. at 4, Ex. 4.
23
   Compl. ¶ 26.
24
   Id. ¶ 27. See also, Pls.’ Br. in Opp., Ex. E, “Development Agreement” at 1.
25
   K&A’s Br. in Supp. at 4.
26
   Pls.’ Br. in Opp., Ex. E “Development Agreement.”

                                                6
construction of the Marydale Project; (iii) keep Plaintiffs fully informed on a regular

basis of the design’s progress and the Marydale Project’s construction; (iv) inspect

the progress of the construction’s course and verify construction was being carried

out substantially in accordance with the plans and specifications approved by

Plaintiffs; and (v) notify Plaintiffs in the event construction was not meeting that

standard.27 According to K&A, under the agreement, Marydale did not retain any

oversight role in the Marydale Project and intentionally deferred all decision-making

authority to LNWA.28

       3. The Construction Contract

       On July 14, 2016, Marydale also entered into the Construction Contract with

LNW&A Construction Corp.29              Under the Construction Contract, LNW&A

Construction Corp. was required to perform construction work in accordance with

the contract documents’ plans and specifications.30 LNW&A Construction Corp.

agreed to (i) indemnify Marydale from loss or damages caused by LNW&A

Construction Corp.’s negligent acts or omissions; (ii) comply with all laws, statutes,

ordinances, codes, rules, and regulations concerning the safety of persons or




27
   Id., Ex. E, “Development Agreement” at 2-3.
28
   K&A’s Br. in Supp. at 5.
29
   Compl. ¶ 32.
30
   Pls.’ Br. in Opp., Ex. F.

                                                 7
property; (iii) comply with Delaware State Housing Authority’s (“DSHA”)

standards; and (iv) provide insurance coverage.31

       The Construction Contract also included terms concerning LNWA

Developers, LLC.         The Construction Contract incorporated the construction

specifications by reference, and Plaintiffs allege LNWA Developers, LLC was

required to, inter alia, (i) review the construction’s compliance with contract

documents; (ii) install and connect all mechanical systems per the manufacturer’s

instructions and best trade practices; (iii) be responsible for all mechanical

equipment performance and correct deficiencies or replace equipment to achieve the

required performance at no cost to Marydale; (iv) ensure the HVAC systems

performed satisfactorily and acceptably; (v) provide testing and balancing of all

mechanical and HVAC systems with an independent certified balancing contractor

under the supervision of a professional engineer; and (vi) provide pressure testing

for ductwork, seal all ducts with mastic, and install volume dampers at point on

supply, return, and exhaust systems where branches extend from the larger ducts.32

In addition, LNWA Developers, LLC was to “supervise and direct” the Marydale

Project with its best skill and attention.33 Importantly, LNWA Developers, LLC was

“not relieved of obligations to perform the Work in accordance with the Contract


31
   See Pls.’ Br. in Opp., Ex. F.
32
   Compl. ¶ 33.
33
   K&A’s Br. in Supp. Ex. 17, Section 3.3.1.

                                               8
Documents either by activities or duties of the Architect in the Architect’s

administration of the Contract.”34

        4. The Architect Agreement
        On July 14, 2016, Marydale also signed the Architect Agreement with K&A

for K&A’s architectural and engineering services. Weiner was an additional

signatory and expressly recognized as developer for the Marydale Project.35 LNWA

also signed the Architect Agreement because it was responsible for administration

and oversight of the Marydale Project’s design.36 The Architect Agreement allowed

K&A to communicate directly with Weiner.37 Under its terms, K&A’s obligations

involved the “usual and customary structural, mechanical, and electrical engineering

services.”38 K&A agreed to (i) provide professional services with the skill and care

ordinarily provided by architects practicing in the same locality; and (ii) perform its

services as expeditiously as is consistent with professional skill and care.39 Plaintiffs

allege K&A was tasked with designing a “functioning HVAC system and specifying

approximately sized heating and cooling units for the Marydale Project, among other

things.”40 Additionally, K&A was required to provide “construction phase services”



34
   Id. Ex. 17, Section 3.1.3.
35
   Compl. ¶ 37.
36
   K&A’s Br. in Supp. at 8-9.
37
   Compl. ¶ 40.
38
   K&A’s Br. in Supp. at 9.
39
   Pls.’ Br. in Opp., Ex. G. at 2-5,
40
   Pls.’ Br. in Opp. at 9.

                                           9
which included periodic site visits, and to keep Marydale and LNWA reasonably

informed about the Marydale Project’s quality and progress.41

       5. The Subcontract
        LNW&A Construction Corp. entered into the Subcontract with Sobieski on

July 14, 2016.42 Sobieski was required to prepare and submit drawings showing how

it would accomplish the Marydale Project.43 According to K&A, these “shop

drawings” are not contract documents, but in submitting shop drawings, the

contractor represents to the owner and architect that he or she (i) has reviewed and

approved them; (ii) verified the materials, field measurements, and field construction

criteria related thereto; and (iii) checked and coordinated the information within

those submittals against the contracts’ requirements.44 According to K&A, even the

architect’s approval of deviations from the contract documents did not excuse

LNWA from responsibility for those deviations.45

     C. The Marydale Project’s Original Design Drawings

       Marydale’s original drawings requested the baseboard heat and through-wall

AC units be replaced with a “split HVAC system (outside condenser and electric



41
   K&A’s Br. in Supp. at 10.
42
   Id. Ex. 18. On July 19, 2016, Sobieski entered into an AIA Contract with LNWA. Open. Br. in
Supp. of Third-Party Def. Sobieski Mot. for Summ. J. on Third-Party Pl. LNW&A (hereinafter
“Sobieski Br. in Supp. Mot. for Summ. J.”) at 5.
43
   Id. at 13.
44
   Id. at 14.
45
   Id.

                                             10
heat air handler).”46 The HVAC equipment upgrade included a heat pump.47 The

initial design first was submitted to the various authorities with jurisdiction over it

on October 23, 2015.48 The final design drawing approval was issued on April 12,

2016.49 The expected duration of the Marydale Project was sixteen months.50

Seventy-two residential units were finished and occupied by June 2017.51

     D. Defendants’ Deviation from the Marydale Project’s Original Design

       Once construction began, several problems arose, resulting in deviations from

and updates to the original, approved drawings. The major deviations included (i)

the size of the indoor air-handling unit and (ii) the associated ductwork.

       According to K&A, the original, approved design for the HVAC Heat Pump

unit was a York LX Series.52 Those series include a nominal 3-ton indoor air-

handling unit with a cooling capacity of 36,000 BTUs.53                     Sobieski, however,

replaced the York LX Series during the drawing process with “similarly-sized




46
   Id. at 5, Ex. 1 p. 214-218; Ex. 5.
47
   Id. at 5, Ex. 6.
48
   Id. at 6. Ex. 10. The Marydale Project did not commence until 2015 due to an unsuccessful
application for DSHA tax credits in April 2014. K&A’s Br. in Supp. at 6.
49
   Id. at 6.
50
   Id. at 17.
51
   Id.
52
   Id. at 12. Specifically, the approved units were a YHJF18S outdoor unit and AHE24B indoor
unit. Id., Ex. J. According to K&A, these models “equate” to a 2-ton air handling unit and a 1.5-
ton heat pump. Id. at 12. These models were selected by the manufacturer during the design
process. Id. All parties agree the smallest available heat pump split system is 1.5-tons. Id. at 13.
53
   BTU is defined as “British Thermal Unit,” a unit of measurement that shows how much energy
an air conditioner uses to remove heat from the dwelling within an hour.

                                                11
Lennox equipment,” and that model ultimately was installed.54 The replacement

model was a 2-ton indoor air-handling unit and 1.5-ton outdoor heating pump with

a total cooling capacity of 19,200 BTUs.55

       As for ductwork, Plaintiffs allege the approved design called for a “fully

ducted supply” and “return ductwork” in all residential units. 56 An increased

potential for leaky ductwork purportedly arises from the use of panned ductwork

rather than prefabricated ducts (also called “fully ducted”).57 Prefabricated ducts are

formed with sheet metal and require only one joint to be sealed using mastic.58

Panned ductwork, in contrast, utilizes sheet metal and framing members and may

require many more joints to be sealed with mastic.59 Panned ductwork therefore

involves a higher potential for human error during installation and a higher

likelihood of leaky joints as a result.60

       According to Plaintiffs, one reason Sobieski’s bid was successful was its

capacity to create the requisite ductwork in-house rather than by subcontracting.61

Sobieski submitted drawings in August 2016, revealing the need to install 14.00” x



54
   K&A’s Br. in Supp. at 14, Ex. 21.
55
   Pls.’ Br. in Opp. at 10.
56
   Id.
57
   Pl. Br. in Opp., Ex. N at 73-75.
58
   Id., Ex. N at 74.
59
   Id.
60
   Id., Ex. N at 73-75.
61
   Id. at 10, Ex. O. According to Plaintiffs, any change to the return ductwork required Marydale’s
approval. Id.

                                                12
2.25” sized ductwork in certain locations instead of reframing as necessary.62 K&A

approved that design drawing on August 5, 2016.63

       But on August 26, 2016, the construction team onsite (LNW&A Construction

and Sobieski) concluded Sobieski’s prefabricated return ductwork (the full ducting)

would not fit in the wall between the bedroom and living room of the residential

units.64 After recognizing the issue, a representative of LNWA Developers, LLC,

Chad Reynolds (“Reynolds”) called K&A architect Tammy Schiavo (“Schiavo”) for

approval to deviate from the contract specifications. According to LNWA, approval

was provided over the phone.65 That deviation resulted in the use of panned

ductwork.66 No change order was issued to reflect the change from the original,

approved design because, according to Weiner and LNWA, the Marydale Project’s

overall cost and schedule remained unchanged even with the updated design.67 The

Court infers from this argument that had panned ductwork affected the Marydale


62
   K&A’s Br. in Supp. at 16. According to K&A, Sobieski stated it was because 14.00” x 2.25”
“will be the most you can get out of the wall opening.” Id. Ex. 23.
63
   Id. at 16. K&A contends “[n]owhere does it state that Sobieski was intending to not fabricate
and install fully rigid sheet metal ducts in any locations.” Id.
64
   Pls.’ Br. in Opp. at 10.
65
   Chad Reynolds and Brad Feldman of LNWA met with Bill Cannon from Sobieski. Id. Reynolds
testified the parties were in agreement that the return air ductwork would be panned ductwork,
utilizing framing members to form a return air plenum, as opposed to the prefabricated, 100%
ductwork called for in the contract drawings and specifications prepared by K&A. Id. 10-11; Ex.
N at 79-86. DSHA was part of these discussions as well. Weiner and LNWA’s Mot. for Summ. J
at 15. “Unfortunately, much of the discussion regarding the use of panned ducting with
representatives of Kitchen was done verbally and not recorded in writing.” Weiner and LNWA’s
Mot. for Summ. J. at 16. (citing Reynolds Dep. 85:17-86:4.)
66
   Pls.’ Br. in Opp. at 11; Ex. N. at 83-84.
67
   Weiner and LNWA’s Mot. for Summ. J. at 16.

                                              13
Project’s overall cost or schedule, the updated design would have needed an

executed change order.

       K&A argues Sobieski deviated from original, approved designs beyond the

selection of different HVAC units and use of panned ductwork. According to K&A,

Sobieski originally submitted to LNW&A Construction Corp. and K&A drawings

of a thermostat with control option features to address humidity levels.68 But,

according to K&A, “[f]or some unexplained reason,” Sobieski did not install the

approved thermostat.69 Instead, the thermostat installed did not include the option

to control for humidity and temperature.70

     E. The Progress Meetings & MEP # 1 Report

       On September 9, 2016, LNWA, K&A, Marydale, and DSHA held an on-site

progress meeting (the “First Progress Meeting”).71               According to LNWA, the

problem with return ductwork and Sobieski’s solution to that problem was shared

with all parties at this time, and Plaintiffs voiced no objection.72 Plaintiffs dispute

this factual assertion.73 On September 19, 2016, Schiavo of K&A issued a Field

68
   K&A’s Br. in Supp. at 14-15. Among these is a capability to command the indoor fan to a
lower speed, extend the fan runtime to improve air mixing and lower the target setpoint up to two
degrees Fahrenheit to allow time for proper dehumidification. Sobieski Br. in Supp. Mot. for
Summ. J. at 15, Ex. 22.
69
   K&A’s Br. in Supp. at 15.
70
   Id.
71
   Pls.’ Br. in Opp. at 11.
72
   Id. at 12.
73
    According to Plaintiffs, during discovery, Reynolds was unable to identify the Marydale
representative who purportedly consented to the alternative arrangement. Pls.’ Br. in Opp. at 12;
Ex. N at 91-93. Additionally, Reynolds was unable to identify a Marydale representative who was

                                               14
Meeting Report memorializing the First Progress Meeting.74 The Field Meeting

Report did not contain any reference to the ductwork field conflict or to the change

in the return air ductwork from “fully ducted” as specified in the contract documents

to “panned ductwork.” The Field Meeting Report also did not state that the panned

ductwork would require the use of framing members, which specifically were

prohibited in the contract documents.75 And the Field Meeting Report indicated duct

sizes were to be left as documented and the construction team “must get owner’s

approval for any change.”76

       A scheduled progress field inspection was held on September 22, 2016 (the

“Second Field Meeting”); the report reflecting that inspection was issued on

September 27, 2016 (the “MEP#1 Report”). 77 Angel Placeras (“Placeras”) authored

the MEP #1 Report, and it was given to Marydale, LNWA Construction, DSHA, and

the financial institutions involved in the Marydale Project.78 In the MEP#1 Report,


advised of the field conflict, alternative resolution, or potential cost and/or quality implications
concerning the ductwork. Id. Ex N at 175-178. As expected, Marydale denies ever being advised
of the ductwork field conflict in a meaningful way and denies consenting to the ultimate decision
to use panned return ductwork on the Marydale Project. Id. at 12; Ex. A.
74
   Id. at 13.
75
   Id. at 13. Ex. O.
76
   Id., Ex. O at 11.
77
   K&A’s Br. in Supp. at 16, Ex. 25
78
   Pls.’ Br. in Opp. at 13, Ex. P; Doc. 5, at 17, Ex. 25 Item No.1. In the MEP#1 Report, Placeras
first identified the framing members in the return air ductwork. Pls.’ Br. in Opp. at 13, Ex. P, n. 1.
K&A’s lead engineer testified the MEP#1 Report indicated work was not done in conformance
with contract documents and was a “course correct” notice moving forward and an order to
remediate the prior work. Id. See Ex. Q. Plaintiffs allege nothing in writing indicated “approval”
change from 100% fully ducted return ductwork to panned ductwork utilizing framing members.
Id. at 14. The MEP #1 Report stated “that wall framing members will be used as part of the return

                                                 15
Placeras first identified the framing members in the return air ductwork.79 LNWA

continued to move forward with the Marydale Project after the MEP #1 Report was

issued.

   F. Failure to Test and Balance the HVAC Units

       On September 23, 2016, LNW&A Construction Corp. asked K&A whether

testing and balancing of the HVAC units was required during construction of the

first set of apartments.80 Placeres responded that the HVAC systems were required

to be balanced.81 According to Plaintiffs, however, Reynolds informed colleagues

that testing and balancing forms for the units should not be completed because the

procedure would cost $300-$400 per apartment, increasing overall construction

costs by $30,000 or $40,000.82 Testing and balancing of the HVAC systems in the

apartment units ultimately was not completed.

   G. The Marydale Project’s Completion and the Mold Complaints

          In the summer of 2018, after construction for the Marydale Project was

complete, some residents at the Property began complaining about high levels of




system. K&A recommends that the return air system be 100% ducted, meaning sheet metal branch
ductwork should be extended from the return air trunk to all return grilles.” K&A’s Br. in Supp. at
17, Ex. 25 Item No.1.
79
   Pls.’ Br. in Opp. at 13, Ex. P, n. 1
80
   Id. at 14, Ex. R.
81
   Id.
82
   Id. at 15, Ex. S. According to Reynolds, informal testing and balancing was performed by the
HVAC subcontractor. Id., Ex. N at 44-50. But the HVAC’s subcontractor’s project manager
testified his team did not do any type of testing and balancing. Id., Ex. T at 77.

                                                16
humidity in their residential apartments.83 Marydale contends once mold growth

was identified, it immediately alerted both LNWA and K&A. 84 Marydale then

contracted with 1 Source, an environmental hygiene company, to identify the type

of mold at issue and the remediation efforts necessary to ensure a safe living

environment for residents.85 Since September 2018, Marydale has held monthly

mold inspections and remediated mold growth based on                              1 Source’s

recommendations.86        Several residents have experienced mold growth since

September 2018 in their apartments, some up to six times.87 According to Plaintiffs,

after the first affected unit was identified in September 2018, mold growth was found

in thirty-eight of the apartment units by November 2018.88

     H. Brightfields’ Onsite Consultation and Report with Findings

       Before this lawsuit was filed, the parties to the litigation initially cooperated

to identify and resolve potential causes of mold growth.89 The parties conferenced

weekly to discuss issues and possible solutions.90 In 2018, Marydale contracted with


83
   Pls.’ Br. in Opp. at 3; Ex. A, Vible Depo at 164, 260-62.
84
   Id. at 18.
85
   Id. at 16
86
    Id. at 16, Ex. B. 1 Source reviews and re-inspects to confirm that mold growth has been
appropriately remediated after INX Indoor Air Quality, the company hired to remediate the mold,
remediates them. Id.
87
   Id. at 22.
88
    Id. at 3. Plaintiffs contend by April 2021, seventy-three out of the one-hundred and eight
apartments experienced some level of mold growth and needed mold remediation; thirty-two units
experienced recurring mold and needed multiple rounds of remediation. Id., Ex. B.
89
   Id. at 18.
90
   Id. at 19. During the collaboration, at least two engineering firms, one environmentalist, one
industrial hygienist, one testing and balancing agency and two mold remediation companies were

                                               17
Brightfields, an environmental consulting firm, to determine the cause of the

elevated humidity levels and mold.91 K&A alleges that when a resident first

complained of water leaks and high humidity in her apartment, Unit 177, Sobieski

responded and determined the HVAC unit was overcharged and corrected the

problem.92 A second complaint from Unit 79 was recorded on August 23, 2018.93

On September 14, 2018, Brightfields inspected Units 177 and 79.94 One week later,

Brightfields issued a report (the “Brightfields Report”) with its findings concerning

those units.95

       The Brightfields Report indicated the recorded humidity level in the units

ranged from 64.1%-66.4%.96 Specifically, after investigating Unit 177, Brightfields

found the relative humidity around 60% while also determining that the “HVAC unit

may be sized too large for the space, causing ‘short cycling.’”97 Short cycling occurs




retained to identify the mold and potential causes at Marydale. Id. At the time, according to
Plaintiffs, all parties agreed to the selected testing entities to help identify the root cause of high
relative humidity. Id.
91
   Id. at 18, Ex. W.
92
   K&A’s Br. in Supp. at 17. Marydale apparently reported there was a “noticeable difference in
the humidity in the unit after operating in just a few minutes.” Id., Ex. 26 at LNWA 4073.
93
   Id. at 17. LNWA suggested Marydale engage in an environmental consultant following the
complaint. Id. at 18. Marydale hired Brightfields, Inc. on September 11, 2018. Id., Ex. 28.
94
   Id. at 18.
95
   Id. at 18., Ex. 29
96
   K&A’s Br. in Supp. at 19. ASHRAE Standard 55-1992 recommends relative humidity (RH)
levels in the indoor environments to be between 30% and 60%. Pls.’ Br. in Opp., Ex. W at 7. “High
relative humidity within the unit may be caused by moisture intrusion into the slab and/or the unit’s
HVAC system inefficiently removing moisture from the indoor air. No other moisture intrusion
was identified within the unit.” Id. at 11.
97
   K&A’s Br. in Supp. at 18, Ex. 28.

                                                  18
when a furnace or air conditioner reaches the designated temperature too quickly

and therefore turns off before the system can remove humidity from the air.

Brightfields noted the occupant set the temperature to below the recommended level

but identified the presence of mold on personal effects.98 With respect to Unit 79,

the Brightfields Report identified the presence of mold on personal effects and

recorded humidity ranging from 77.4%-81.0%.99 With this Unit, according to K&A,

the resident was not using the air conditioner, an issue that would result in problems

“regardless of renovations.”100 Marydale staff told the occupant she needed to run

her air conditioning, explaining the benefit of doing so.101

       Overall, concerning the humidity, the Brightfields Report indicated active

moisture intrusion may be present through the slab or the HVAC system may not be

removing moisture efficiently.102           Specifically, the Brightfields Report found

“improper refrigerant charging” and “short cycling: due to an improperly sized




98
   Id. at 18-19. Brightfields also spot-measured the relative humidity but no data has been provided
for the tests. Id.
99
   Id. at 18. K&A contests the conclusion drawn from this test. K&A contends (i) the AC unit
was not running in Unit 79; (ii) Brightfields spot-measured the relative humidity in the Unit at an
undiscovered number of times in undisclosed locations, and (iii) no data has been provided of
Brightfields’ tests. Id. The measured moisture content of the walls and carpet were rated “dry”,
and tile registered as “risk.” Id. None registered as “wet.” Id. These factual issues cannot be
resolved on the pending motions.
100
    K&A’s Br. in Supp. at 18, Ex. 28 at 3.
101
    Id. at 17.
102
    Id. at 19.

                                                19
HVAC unit, and/or improper HVAC balancing” as possible reasons for elevated

relative humidity.103

      I. Brightfields Returns and K&A Installs Data Loggers

        Brightfields returned to the Property on October 17, 2018 to inspect two more

units: 130 and 156.104 In Unit 130, the thermostat was set to “cool” at 76 degrees

while the outdoor temperature was at 61.1 degrees; the HVAC system therefore was

not running.105 Brightfields registered the relative humidity in Unit 130 between

62.8% and 64.6%.106 For Unit 156, Brightfields noted the system was set to “off”

and not in operation.107        Even so, the relative humidity readings were in the

acceptable range at 52.5%-54.4%.108 The remaining residential units were inspected

in November 2018, and mold was identified in 38 of the 108 units.109 Marydale then

hired a mold remediation consultant.



103
    Id. K&A contends in reaching the conclusions, Brightfields never measured the HVAC unit
run times. Id.; Pls.’ Br. in Opp. Ex. W at 12.
104
    K&A’s Br. in Supp. at 19, Ex. 30.
105
    Id. at 19.
106
    Id. K&A indicates this is “surprising” because the AC unit was not used by the occupant. Id.
107
    Id.
108
    Id. at 20. K&A takes issue with the fact Brightfields’ conclusions and recommendations are the
same for each unit though the conditions observed were different for each unit. Id. Brightfields
responds by saying (i) there may have been high relative humidity and that such condition may be
because moisture is wicking through the slab or that the moisture in the air is condensing on the
colder tile; or (ii) the HVAC systems may not be adequately removing moisture even in units
where it established occupants are not operating the systems. Id. According to K&A, following
Brightfields’ involvement, Marydale changed the HVAC filters but declined K&A’s request to
review the thermostats which had been placed to gather certain data. Id., Ex. 31, 32. K&A alleges
the change of filters was the first time in years. Id.
109
    Id. at 20, Ex. 33.

                                               20
       In the fall of 2018, the parties decided K&A would install data loggers in four

units.110 K&A collected over 34,000 measurements from October 29, 2018 to

November 17, 2018.111           The data, according to K&A, establishes that while

operating, the HVAC systems adequately and properly maintained relative humidity

levels at around 50%-55%.112 But at this time of the year, the systems were operating

in heating mode, not cooling. The parties therefore agreed K&A would install more

data loggers in March 2019 to run through the 2019 cooling season.113

       But, according to K&A, Marydale grew impatient with the process and sent a

letter in April 2019 to all residents claiming the instances of mold growth were the

direct result of design and installation errors in the HVAC systems.114 In July 2019,

at the recommendation of David Hoffman (“Hoffman”), a licensed engineer with

Gipe Associates, Inc., Marydale retained mechanical system contractor Modern

Controls to install a “temporary fix” to help dehumidify the apartments as the air-

handling units ran.115 A few months later, Marydale replaced every thermostat in


110
    Id. at 21.
111
    Id. at 20. Ex. 35.
112
    Id. at 21.
113
    Id.
114
    Id. at 22, Ex. 36.
115
    Pls.’ Br. in Opp. at 16. The temporary fix is a thermostat pre-set that makes the heat pump run
simultaneously with the air-handling unit while the apartment is in cooling mode. Id., Ex. U. This
process ensures the systems are not short-cycling and run for a long enough time to bring the
temperature in the apartments down and dehumidify as it cools. Id. Installation of the temporary
thermostats cost Marydale $43,295.00. Id. Plaintiffs emphasize the temporary nature of this fix;
the current solution is energy inefficient and highly costly to the low-income residents at Marydale
and does not address moisture infiltration associated with the leaky ductwork. Pls.’ Br. in Opp. at
17, Ex. C at 15-15; Ex. D at 514-15, 520, 529-531.

                                                21
every unit and modified the HVAC equipment to add a reheat sequence to actively

control humidity levels.116

       Plaintiffs continued to have an industrial hygienist perform monthly mold

inspections, but Defendants contend the data was not shared with the other parties.117

Mold was visibly observed on twenty-four more occasions during monthly

inspections between September and December 2019.118 The units were inspected

again from June through November 2020, and the relative humidity was recorded.119

At this time, the observed relative humidity for each of the units was between 37%-

46% during the cooling season; Hoffman testified the modified equipment was

adequately controlling humidity.120 But despite the indoor relative humidity being

in check, K&A alleges there were still twenty-five additional observed mold

conditions in units during 2020; of these, eight were observed in units that had not

previously experienced mold.121

       Marydale filed suit in May 2019, claiming (i) the HVAC equipment was

oversized for cooling loads and therefore short cycling; and (ii) defendants failed to



116
    K&A’s Br. in Supp. at 22. Marydale installed the thermostats from July 24, 2019, to August
23, 2019. Id., Ex. 37. The modification of the installed equipment was designed and directed by
David Hoffman. Id., Ex. 38.
117
    K&A’s Br. in Supp. at 23.
118
    Id. K&A points out fourteen of the instances were found in November, during the heating
season. Id.
119
    Id., Ex. 40.
120
    K&A’s Br. in Supp. at 23.
121
    Id.

                                              22
inform Plaintiffs of their decision to “pan” supply and return duct work, instead of

utilizing solid ductwork as required by the plans and specifications.122

      J. Filings in this Court

         Plaintiffs filed this case on March 31, 2019 against Weiner, LNW&A

Construction Corp., LNWA Developers LLC, and K&A.123 Plaintiffs asserted

negligence claims against all Defendants; breach of the CME Development

Agreement against Weiner; breach of the Marydale Development Agreement against

LNWA Developers, LLC; breach of the Construction Contract against LNW&A

Construction Corp.; breach of the Architect Agreement against K&A; breach of

implied warranties of habitability and workmanship against LNW&A Construction

Corp.; fraudulent and/or negligent misrepresentation and concealment against all

Defendants; civil conspiracy against all Defendants; prohibited trade practices

against all Defendants; and a claim for punitive damages against all Defendants.124

Plaintiffs filed an Amended Complaint on August 20, 2019 to include a claim against

Defendant Allied World Insurance Company (“Allied”) for breach of the

performance bond that Allied issued to LNW&A Construction Corp. in connection

with the Marydale Project.125


122
    Compl. ¶¶55(d), 100; K&A’s Br. in Supp. at 22. Marydale also demanded the data loggers be
removed. Id.
123
    D.I. 1.
124
    D.I. 1.
125
    D.I. 7. Plaintiffs allege, despite repeated requests, “Allied has been unable or unwilling to honor
its obligations under the Performance Bond. Specifically, Allied has failed to correct the defective

                                                  23
       Weiner, LNW&A Construction Corp., and LNWA Developers, LLC filed

their joint answer with affirmative defenses to the Amended Complaint on October

10, 2019, which included a third-party complaint against Sobieski.126 K&A filed an

answer with affirmative defenses, a cross-claim and counterclaim on October 11,

2019, alleging a cross-claim for contribution and indemnification against “each co-

Defendant for any amount which [K&A] may be require[d] to pay to Plaintiffs.”127

K&A’s counterclaim alleged breach of contract for unpaid “additional services”

against Marydale.128       Sobieski filed its answer on January 6, 2020, alleging

affirmative defenses and a cross-claim for contribution and indemnification.129

       Allied filed a Motion for Summary Judgment (“Allied’s Motion”) on May 6,

2022, which is unopposed.130 Weiner and LNWA filed a joint Motion for Summary

Judgment (“Weiner and LNWA’s Motion”) that same day against Plaintiffs and a

Cross-Motion for Summary Judgment (“Weiner and LNWA’s Sobieski Motion”)

against Sobieski.131      Sobieski filed its Cross-Motion for Summary Judgment




construction work performed by LNWA Construction or to complete the work that LNWA
Construction failed to perform under the Construction Contract. Id. ¶ 146. Plaintiffs allege
“Allied’s inactions are a default under the terms of the Performance Bond” and “[d]espite timely
notice from Marydale, Allied has failed or refused to remedy its default under the Performance
Bond.” Id. ¶ 148.
126
    D.I. 21
127
    D.I. 22 at 17.
128
    Id.
129
    D.I. 30.
130
    D.I. 166
131
    D.I. 167, 168.

                                              24
(“Sobieski’s Motion”) on May 6, 2022 as well.132 K&A filed its Motion for

Summary Judgment (“K&A’s Motion”) on May 7, 2022, along with two Motions in

Limine - one relating to Plaintiff’s Expert David R. Hoffman, PE and one relating to

Plaintiff’s Expert Richard Donze, DO.133 Those motions in limine are resolved in a

separate letter opinion issued contemporaneously with this decision (the “Daubert

Letter Opinion”).

      K. Parties’ Contentions

        Plaintiffs’ complaints concerning the Marydale Project’s design and

execution distill to issues with (i) oversized HVAC units, (ii) leaky ductwork; and

(iii) lack of testing and balancing. Plaintiffs contend the defective design and

installation of the HVAC systems caused high relative humidity and resulted in

significant mold growth in the tenants’ apartments.134 According to Plaintiffs,

following the mold growth and resulting apartment inspections, every engineer

analyzing the cooling capacity of the HVAC units determined they were grossly

oversized.135     Plaintiffs contend from September 2018, when mold first was


132
    D.I. 169.
133
    D.I. 170. Weiner and LNWA joined both of the motions in limine. See D.I. 173-174. Sobieski
likewise joined both motions in limine. See D.I. 178-179.
134
    Pls.’ Br. in Opp. at 4.
135
    Id. at 19, Ex. Z. The ACCA Manual S, published by the Air Condition Contractors of America,
guides HVAC equipment sizing. Manual S states that HVAC heat pump equipment shall satisfy
the load requirements at design condition with a total cooling capacity of 95-115%. Id. at 20. The
HVAC units installed are oversized by 142-234%. Id., Ex. Z at 20. K&A’s expert acknowledges
ACCA Manual S would inform the design professional’s standard of care regarding equipment
selection. Id., Ex. AA at 86-87.

                                               25
discovered, to February 2019, the parties discussed leaky ductwork at nearly every

weekly meeting and conducting leakage tests, blower door tests and smoke tests,

with each test yielding results that illustrated leaky ductwork.136 Plaintiffs further

allege every air flow test performed in the apartments identified a significant

deviation in airflow between supply and return; at least two-hundred cubic feet per

meter more airflow measured coming from the supply versus the return side.137 With

this differential, the return side will pull air from other sources, through an

“envelope” allowing moisture intrusion during periods of high outdoor humidity.138

Plaintiffs allege they dedicated hundreds of hours and thousands of dollars

inspecting apartments for mold growth and professionally remediating the mold

found.139     Lastly, Plaintiffs allege testing and balancing of the HVAC units

contractually was required but was not conducted. That testing, Plaintiffs argue,

could have identified the issues before construction was complete.140

       Weiner and LNWA contend the Plaintiffs’ access to the Property never was

restricted and Plaintiffs never sought to monitor the construction’s progress.141

Those defendants allege the HVAC units were inspected by county agencies, the




136
    Id. at 21, Ex. Q at 34; 49-51; BB, CC, EE; FF, GG.
137
    Id. at 20, Ex. FF; Ex. C at 12-13; Ex. BB, CC.
138
    Id. at 21, Ex. D. at 508-509.
139
    Id. at 3, Ex. B.
140
    Id. at 14, Ex. R.
141
    Weiner and LNWA’s Mot. for Summ. J at 10; Vible Dep., 69:9-70:7.

                                            26
architect, DSHA and Plaintiffs during the construction phase.142 Weiner and LNWA

argue LNWA’s responsibilities included having conversations with Plaintiffs to

determine what problems were occurring during the Marydale Project’s construction

and to seek final approval from Plaintiffs for the solutions addressing those

problems.143 But the architect, K&A, was responsible for ensuring renovations and

construction specifications complied with contract documents.144 According to

Weiner and LNWA, LNWA’s day-to-day work involved reviewing workforce

direction and fixing workmanship issues.145 It was K&A, not the contractor, Weiner

and LNWA contend, who signed the payment application and in doing so, confirmed

to the owner the work was acceptable and payment should be made.146 Further,

Weiner and LNWA allege Schiavo with K&A coordinated the creation and

production of the original design documents.147

       With respect to design issues, Weiner and LNWA contend the problems

cannot be attributed to them. For example, Weiner and LNWA argue the as-installed

HVAC systems would have been operational for two to three weeks before

construction concluded, and someone would have noticed issues with temperature




142
    Id. at 17.
143
    Id. at 9; Reynolds Dep. 27:6-28:22.
144
    Id. at 17.
145
     Id. at 10.
146
    Id. at 12.; T. Schiavo Dep. 25:12-21, 39:23-43:3.
147
    Id. at 13.

                                                27
control.148 Weiner and LNWA also allege the use of panned ducting “was not a

glaring issue” and Plaintiffs did not protest its application during any of the many

walk-throughs.149 Fully ducted and panned ducting, according to Weiner and

LNWA, are acceptable under codes for renovating and new construction.150 As for

testing and balancing, Weiner and LNWA contend testing and balancing of HVAC

units was not required in the Marydale Project because, under the New Castle

County Code, only HVAC systems that are installed in commercial spaces or involve

“new construction” require testing and balancing.151                The renovations to the

residential units in the Marydale Project, according to Weiner and LNWA, involved

neither a commercial space nor new construction.

        Concerning Sobieski, Weiner and LNWA argue Sobieski is liable for failing

to install the HVAC systems and associated ductwork in accordance with the

contract.152 Weiner and LNWA also contend Sobieski contractually was required to

defend and indemnify LNWA.153




148
    Id. at 13; Reynolds Dep. 50:8-51:4.
149
    Id. at 11. Defendants Weiner and LNWA allege meetings with walk-throughs of the Project
were conducted twice a week. Id. at 10.
150
    Id. at 15; Reynolds Dep. 73:23-74:14; 75:18-76:11.
151
    Id. at 13; Reynolds Dep. 44:15-50:7. Defendants Weiner/LNWA argue only the community
building of the Marydale Project would require testing as it was the only commercial space and
the residential units were not “new construction.” Id.
152
    Br. in Supp. of Opp. of Third-Party Def. J.F. Sobieski Mechanical Contractors, Inc.’s Mot. for
Summ. J. on Third-Party Pl. LNW&A Construction Corp. Inc.’s Third Party Compl. (hereinafter
“Br. in Opp. of Sobieski”) at 3.
153
    Id.

                                               28
        K&A’s Motion disputes the facts as the other parties present them.

According to K&A, it provided full architectural and engineering design services for

the Marydale Project.154 But unlike “normal construction projects, K&A had no

authority” on the Marydale Project “to authorize or approve even minor changes to

the work.”155 K&A further points out there were no reports of mold or humidity

issues in all of 2017, even after seventy-two residential units were occupied by June

of that year.156

       Lastly, Sobieski contends LNWA’s claims that Sobieski’s work was

performed in an unworkmanlike manner, without due care, or in violation of

applicable building codes and construction practices is without factual support.157

Sobieski also contends LNWA’s claim for indemnification fails as a matter of law

because the contractual indemnification requirement was not triggered by the

pleadings and LNWA has no factual support for implied indemnification.158

Similarly, Sobieski contends the Subcontract does not impose on Sobieski a duty to

defend LNWA.159



154
    K&A’s Br. in Supp. at 6.
155
    Id. at 10. K&A alleges all approvals for any changes could only come from Marydale, CME or
LNWA.
156
    Id. at 17.
157
    Opening Br. in Supp. of Third-Party Def. J.F. Sobieski Mechanical Contractors, Inc.’s Mot. for
Summ. J. on Third-Party Plaintiff LNW&A Construction Corp. Inc.’s Third-Party Complaint
(hereinafter “Sobieski’s Mot.”) at 2.
158
    Id.
159
    Id. at 21.

                                               29
                                             ANALYSIS

       This opinion resolves each of the defendants’ summary judgment motions.

Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits” show “there is

no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.”160              The movant bears the initial burden of

demonstrating its motion is supported by undisputed material facts.161 If that burden

is met, the non-movant then must demonstrate that there is a “genuine issue for

trial.”162 To determine whether material facts are in dispute, the Court construes the

record in the light most favorable to the non-movant.163

       Where the parties have filed cross-motions for summary judgment, as is the

case for LNWA and Sobieski regarding the third-party complaint, “the standard for

summary judgment ‘is not altered.’”164 The mere filing of a cross-motion for

summary judgment is not a waiver of a movant’s right to assert the existence of a




160
    Del. Super. Ct. Civ. R. 56(c).
161
    Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979) (citing Ebersole v. Lowengrub, 180 A.2d
467 (Del. 1962)).
162
    Del. Super. Civ. R. 56(e); see also Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995) (“If the
facts permit reasonable persons to draw but one inference, the question is ripe for summary
judgment.”).
163
    Judah v. Del. Tr. Co., 378 A.2d 624, 632 (Del. 1977).
164
    Capano v. Lockwood, 2013 WL 2724634, at *2 (Del. Super. May 31, 2013) (quoting Total Care
Physicians, P.A. v. O’Hara, 798 A.2d 1043, 1050 (Del. Super. 2001) (citing United Vanguard
Fund, Inc. v. TakeCare, Inc., 693 A.2d 1076, 1079 (Del. 1997))).

                                               30
factual dispute as to the other party’s motion.165 Even when presented with cross-

motions for summary judgment, this Court is not relieved of its duty to deny

summary judgment if a material factual dispute exists.166 Each motion is considered

separately, and summary judgment will not be granted if the record indicates a

material fact is in dispute or “if it seems desirable to inquire more thoroughly into

the facts in order to clarify the application of law to the circumstances.”167

      I.     Allied World’s Motion for Summary Judgment is granted as
             unopposed.
           Allied World is the surety on a performance bond secured by LNWA.168

Under the bond’s terms, Allied World’s obligation arises after certain events. Those

events include: (i) Plaintiffs providing notice to LNW&A Construction Corp. and

Allied World that Plaintiffs are considering declaring LNW&A Construction Corp.

in default; (ii) Plaintiffs actually declaring LNW&A Construction Corp. in default,

terminating the Construction Contract, and notifying Allied World of these actions;

and (iii) Plaintiffs agreeing to pay the balance of the contract price in accordance




165
    Capano v. Lockwood, 2013 WL 272 4634, at *2 (Del. Super. May 31, 2013) (quoting Total
Care Physicians, P.A. v. O’Hara, 798 A.2d 1043, 1050 (Del. Super. 2001) (citing United
Vanguard Fund, Inc. v. TakeCare, Inc., 693 A.2d 1076, 1079 (Del. 1997))).
166
    Fasciana v. Electronic Data Systems Corp., 829 A.2d 160, 166 (Del. Ch. 2003).
167
    Comet Systems, Inc. Shareholders’ Agent v. MIVA, Inc., 980 A.2d 1024, 1029 (Del. Ch. 2008)
(quoting Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962)).
168
    Motion of Allied World Insurance Company for Summ. J. (hereinafter “Mot. of Allied World”)
at ¶ 2., Ex. 2.

                                             31
with the terms of the Construction Contract to Allied World or to a contractor

selected to perform the Construction Contract.169

            On April 5, 2019, Marydale provided notice to Allied World that it was

“considering declaring” LNW&A Construction Corp. in default.170 Allied World

argues that statement is not enough to trigger its obligation to honor the performance

bond commitments because “[a]t no time has the contract between [Marydale] and

LNWA been terminated.”171 Because Plaintiffs never expressly declared LNW&A

Construction Corp. in default, Allied World contends its obligation under the

performance bond has not arisen. Plaintiffs did not file any opposition to Allied

World’s Motion and conceded at oral argument that summary judgment was

appropriate. Allied World’s Motion for Summary Judgment therefore is granted.

      II.      Weiner and LNWA’s Motion for Summary Judgment against
               Plaintiffs is granted as to punitive damages and fraudulent and/or
               negligent misrepresentation and concealment, but denied as to
               Plaintiffs’ claims for breach of contract and negligence.

            As explained in detail above, three contracts govern Plaintiffs’ relationship

with Weiner and the LNWA entities: the CME Development Agreement, the

Marydale Development Agreement, and the Construction Contract.172 Weiner and



169
    Id., Ex. 2, 3.1-3.3.
170
    Id., Ex. 2.
171
    Id. ¶ 4.
172
    Once more, (a) the CME Development Agreement bound Plaintiffs with Weiner & Associates;
(b) the Marydale Development Agreement bound LNWA Developers, LLC., with Plaintiffs; and
(c) the Construction Contract bound LNW&A Construction Corp. with Plaintiffs.

                                              32
LNWA do not seek summary judgment as to Plaintiffs’ breach of contract claims.

Rather, Weiner and LNWA contend they are entitled to summary judgment as to

Plaintiffs’ claims for negligence, fraudulent and negligent misrepresentation or

concealment, civil conspiracy, prohibited trade practices and punitive damages.173

Weiner and LNWA challenge Plaintiffs’ proof as to the applicable standard of care,

breach, and causation, and Plaintiffs contend there is no record supporting a punitive

damages claim.      Plaintiffs additionally argue the economic loss doctrine bars

Plaintiffs’ claims arising in tort.

      A. Weiner and LNWA’s Motion as to the economic loss doctrine is denied
         because the Home Owner’s Protection Act applies to Plaintiffs’ tort
         claim.

        Delaware’s judicially created economic loss doctrine prohibits recovery in a

tort action where a product has damaged only itself and has not caused personal

injury or damage to other property.174 The doctrine arises from the distinct functions

served by tort law and contract law.175 Liability imposed by tort law protects an

individual and their property from risk of physical harm, while liability imposed by

contract protects a different interest: the “bargained for expectations” of both




173
     Weiner and LNWA’s Motion did not address Counts II-IV, VI, or VIII. Those Counts
correspond to claims for breach of contract, breach of implied warranties of habitability and
workmanship, and prohibited trade practices.
174
    Danforth v. Acorn Structures, Inc., 608 A.2d 1194, 1195 (Del. 1992) (citations omitted).
175
    Id. (citing Moorman Mfg. Co. v. National Tank Co., 435 N.E. 2d 443, 448 (Ill. 1982)).

                                             33
contracting parties.176 The Delaware Supreme Court has held that “the economic

loss doctrine is especially suited to cases where privity of contract” exists.177

       For the Court to grant judgment in favor or Weiner and LNWA under the

economic loss doctrine, the Court first must consider whether the Delaware Home

Owner’s Protection Act178 (the “Act”) applies to the Marydale Project. The Act

precludes application of the economic loss doctrine in cases involving the

construction of residential property.179 The General Assembly passed the Act to

protect claims arising in “negligence actions in cases involving the construction of

residential dwellings.”180 It follows that if the Court finds the Act applies to the

Marydale Project, the economic loss doctrine will not bar the Plaintiffs’ tort claims

against Weiner and LNWA.181




176
    Id. at 1196.
177
    Id. at 1200. The cases to which the Court was referring were cases involving construction.
Marcucilli v. Boardwalk Builders Inc., 1999 WL 1568612, at *4 (Del. Dec. 22, 1999).
178
    6 Del. C. §§ 3601-3603.
179
    6 Del. C. § 3652.
180
    Casale Construction, LLC v. Best Stucco LLC, 2014 WL 1316150, at *2 (Del. Super. Mar. 28,
2014) (“This Bill protects home owners by abolishing the economic loss doctrine adopted in
Danforth v. Acorn Structures, Inc., Del. Supr., 608 A.2d 1194 (1992) as it applies to actions for
negligence in the construction and/or improvement to property used as a residence. The economic
loss doctrine prohibits recovery for economic losses caused by the negligent acts of others. Under
this Bill, a home owner may recover for such losses. This Bill is intended to apply to any action,
regardless of when it occurs, unless otherwise prohibited by law.”) (citing 138th General
Assembly, House Bill No. 519 (Apr. 24, 1996)).
181
    See, e.g., Marcucilli v. Boardwalk Builders Inc., 1999 WL 1568612, at *6 (Del. Dec. 22, 1999).

                                               34
       In construing and applying an unambiguous statute, the Court’s role is to give

effect to the plain meaning of the statute’s words.182 Neither side argues the Act is

ambiguous, and the Act’s plain terms encompass this case. The Act reads:

       No action based in tort to recover damages resulting from negligence
       in the construction or manner of construction of an improvement to
       residential real property and/or in the designing, planning, supervision
       and/or observation of any such construction or manner of construction
       shall be barred solely on the ground that the only losses suffered are
       economic in nature.183
       Weiner and LNWA argue the Act does not apply to the claims against them

because the Act was not intended to apply to claims made by a “commercial

entity,”184 like Marydale, or to a multi-unit apartment complex, like the Marydale

Project. But this argument finds no support in the statute itself or the cases applying

it. Although no court directly has addressed the Act’s application to an entity owner

of a multi-unit residence, nothing in the Act’s terms or in its limited legislative

history suggest this Court may or should create out of whole cloth the exception

Weiner and LNWA propose to the statute’s scope.

       Plaintiffs’ tort claims allege Defendants’ design and installation of oversized

HVAC units and ductwork led to the presence of mold in residential apartment units.



182
    Pavulak v. State, 880 A.2d 1044,1046 (Del. 2005) (citing Coleman v. State, 729 A.2d 847, 851
(Del.1999) (citing Hudson Farms, Inc. v. McGrellis, 620 A.2d 215, 217 (Del.1993))).
183
    6 Del. C. § 3652.
184
    Defendants use the phrase “commercial entity.” It is unclear what they intend to convey with
this characterization. To the best of the Court’s knowledge, Plaintiffs are both non-profit
organizations under the ultimate control of the Catholic Diocese.

                                              35
Put differently, Plaintiffs are contending they should be permitted to recover for

“negligence in the construction or manner of construction” of “an improvement to

residential real property.” The Act’s terms do not limit its application to non-entity

owners or to single-unit homes.        Instead, the Act broadly uses the words

“improvement” and “residential real property.” Under the Act, “improvement”

includes “buildings . . . and other structures affixed to and on land, as well as any

changes to the land itself” and “residential real property” “means any estate in real

property improved by a dwelling for use as a residence.”185 The Marydale Project

meets these broad definitions. It is an estate in real property and the improvements

were made so the property could be used as a residence for elderly and low-income

individuals. The improvements included structures affixed to and on the land. The

economic loss doctrine therefore does not apply to Plaintiffs’ tort claims, and Weiner

and LNWA’s Motion relying on the Act is denied.

      B. Weiner and LNWA’s Motion as to standard of care and breach is denied
         because Hoffman produced a timely report containing this information.

          Weiner and LNWA next contend Plaintiffs’ negligence claim fails because

Plaintiffs have not identified the standards of care these defendants allegedly

breached. This argument rests on Weiner and LNWA’s contention that Plaintiffs’

expert, Hoffman, did not identify the specific standard of care applicable to Weiner



185
      6 Del. C. §§ 3651(2), 3651(3).

                                         36
and LNWA until Plaintiffs produced a chart186 (the “December 21st Chart”), which

was provided to Defendants after Plaintiffs’ expert report deadline had passed. The

record contradicts this characterization.             Hoffman produced a timely 76-page

report187 (the “Hoffman Report”) that identified his opinions concerning both the

standards of care and associated breaches with respect to the Marydale Project. His

opinions are sufficient to support a claim of negligence. Although the Hoffman

Report does not expressly use the phrase “standard of care,” the report makes it clear

he is opining as to the standards (i) the defendants should have met; and (ii) how

their conduct fell short.188 The December 21st Chart was produced in advance of

Hoffman’s deposition and simply summarized the opinions set forth in his report. It

is plain from the record that Plaintiffs timely disclosed their expert’s opinion

regarding both the standard of care and breach necessary for a negligence claim to

survive a motion for summary judgment.189



186
    K&A’s Mot., Ex. 40.
187
    Pls.’ Br. in Opp., Ex. C.
188
    See, e.g., Pls.’ Br. in Opp., Ex. C. Table #1 at 7 (“The installed split system heat pumps cannot
maintain these indoor conditions indicated as the ‘Basis of Design’ because the same have no way
of measuring space humidity and therefore during both full load and especially during part load
conditions the same is not capable of limiting the space relative humidity to 50%.”) See also, “We
did not observe duct lining on the return air duct to within 5 feet of the indoor air handling units.
This should be provided at all units to comply with the Contract Documents.” Id. “Volume
dampers are not installed on any of the return air grilles and are only installed within the registers
for the supply air ducts. Volume dampers are critical for allowing an HVAC system to be tested
and balanced…” Id. Table #2 at 8.
189
    The defendants challenged Hoffman’s opinion on other bases in a Daubert motion. Those
additional arguments are addressed and rejected in the Court’s letter opinion addressing the
defendants’ Daubert motions.

                                                 37
   C. Weiner and LNWA’s Motion as to causation is denied because there are
      factual issues concerning causation that must be resolved at trial.
      As to Weiner and LNWA’s argument that Plaintiffs have not provided

evidence of causation sufficient to sustain a negligence claim, the Court disagrees.

In summary, Plaintiffs allege improperly designed HVAC systems and leaky

ductwork led to high levels of relative humidity in the residential units. Their

position is supported by evidence in the record, thereby confirming the existence of

a factual dispute regarding causation. Among the evidence Plaintiffs cite is (i)

testimony by Brightfields to the effect that oversized units and short cycling was a

possible cause of heightened humidity and, therefore, mold growth; (ii) testimony

by Harry Neill, an industrial hygienist expert who opined the design, installation,

operation and/or maintenance of the HVAC systems played a critical role in causing

or contributing to high humidity conditions; and (iii) complaints by the residents

regarding humidity and mold in their residences. As explained in the Daubert Letter

Opinion, when forming his opinion, Hoffman is entitled to rely on testing by others,

including reports of high-humidity conditions in the units and the presence of mold

on personal property.    Contrary to Weiner and LNWA’s position, Hoffman’s

temporary fix and the fact that some residential units still experienced mold

following the fix does not disprove causation. As indicated, the fix was temporary

and only addressed short-cycling concerns, not leaky ductwork.




                                        38
      D. Weiner and LNWA’s Motion as to Plaintiffs’ claims of fraudulent and/or
         negligent misrepresentation and concealment is granted because
         Plaintiffs have not provided evidence of reliance or wrongfulness.

        Next, Weiner and LNWA seek summary judgment as to Plaintiffs’ claims of

fraudulent and/or negligent misrepresentation and concealment. Although Plaintiffs

resist summary judgment as to these claims, Plaintiffs do not plainly articulate their

theory with respect to these claims or point to record evidence to support any such

theory. Plaintiffs neither discuss the elements necessary to prove these claims nor

cite evidence in the record that would satisfy those elements.190 This alone is enough

to award summary judgment to Defendants as to these claims.191 For the sake of a

complete analysis, however, the Court briefly will discuss the absence of any

identified proof with respect to these claims.

        Fraudulent concealment is an intentional nondisclosure of material facts by

one who owes a duty to disclose; typically, the defrauding party has knowledge of

the facts they are concealing.192 A valid claim for fraudulent concealment requires

that a plaintiff demonstrate the defendant engaged in an “affirmative act of

concealment” that “put the plaintiff off the trail of inquiry,” preventing them “from

gaining knowledge of the facts.”193 Put simply, a fraudulent concealment claim must

190
    See Pls.’ Br. in Opp. at 30-31.
191
    Broska, 668 A.2d at 1364.
192
    Allen v. Layton, 235 A.2d 261, 264 (Del. Super. 1967).
193
    Washington House Condominium Ass’n of Unit Owners v. Daystar Sills, Inc., 2017 WL
3412079, at * 18 (Del. Super. Aug. 8, 2017) (citing In re Dean Witter P'ship Litig., 1998 WL
442456, at *5 (emphasis added)).


                                            39
adequately plead (i) actual knowledge of wrong done, or (ii) an affirmative act to

conceal facts from the plaintiff.194 As an example, the Court in Nardo v. Guido

DeAscanis & Sons, Inc.,195 held a claim of fraudulent concealment failed where the

plaintiff produced no facts indicating roof rafters were improperly placed with

fraudulent intent to conceal such a fact from the owner, or that there was ever any

affirmative act of concealment by the builder.196 The difference between negligent

and fraudulent concealment is that “allegations of scienter and of a positive act of

concealment are generally necessary” to establish fraudulent concealment but are

not required for negligent concealment.197

       To maintain a claim for fraudulent misrepresentation, on the other hand, a

plaintiff must demonstrate (i) the defendant made a false representation; (ii) the

defendant knew or believed that representation was false or made it with reckless

indifference to the truth; (iii) the false representation was intended to induce the

plaintiff to do or not do something; (iv) the plaintiff’s action or inaction was taken



194
    Layton v. Allen, 246 A.2d 794,798 (Del. 1968) (superseded by statute as acknowledged in GI
Associates of Delaware, P.A. v. Anderson, Del. Super. Feb. 15, 2021). But see Krahmer v.
Christie’s Inc., 903 A.2d 773, 780 (Del. Ch. 2006) (“After the Layton decision was rendered, the
Delaware General Assembly enacted 18 Del. C. § 6856, which restricted the court’s holding in
medical malpractice cases. However, Layton remained good law as applied in other contexts.”)
(internal citations omitted).
195
    254 A.2d 254 (Del. Super. 1969).
196
    Nardo v. Guido DeAscanis & Sons, Inc., 254 A.2d 254, 256 (Del. Super. 1969)
197
    Allen v. Layton, 235 A.2d 261, 265 (Del. Super. 1967). Delaware has adopted the reasoning
behind the following cases concerning negligent concealment and fraudulent concealment: Guy v.
Schuldt, 138 N.E.2d 891, 895 (1956); Rosane v. Senger, 149 P.2d 372 (1944); and Hinkle v.
Hargens, 81 N.W.2d 888 (1957).

                                              40
in justifiable reliance upon the representation; and (v) the plaintiff was damaged by

their reliance.198 To support a negligent misrepresentation claim, the plaintiff must

show (i) the defendant had a duty to provide the plaintiff with accurate information;

(ii) the defendant gave the plaintiff false information; (iii) the defendant failed to

exercise reasonable care in obtaining or communicating information; and (iv) the

plaintiff suffered a pecuniary loss caused by justifiable reliance upon the false

information.199

       Nothing in the record would meet Plaintiffs’ burden of proof with respect to

these concealment or misrepresentation claims. Following the discovery of mold in

the residential units, the parties to this action worked together to identify the cause

and find a solution. Plaintiffs do not present evidence to the contrary; nothing in the

record establishes Weiner or LNWA acted to prevent Plaintiffs from knowing any

fact that would be of value to addressing mold concerns.              Further, none of the

choices Weiner or LNWA made were a “wrong done;” although their design or

construction choices did not align with the Marydale Project’s dimensions, this was




198
    Oglesby v. Conover, 2011 WL 3568276, at *3 (Del. Super. May 16, 2011)(citing Carrow v.
Arnold, 2006 WL 3289582 at *8 (Del. Ch. Oct. 31, 2006)).
199
    Smith v. Peninsula Adjusting Co., Inc., 2011 WL 2791252, at *3 (Del. Super. June 16, 2011)
citing Atwell v. RHIS, Inc., 2006 WL 2686532 (Del. Super. Aug. 18, 2006); see also Outdoor
Techs., Inc. v. Allfirst Fin., Inc., 2001 WL 541472 (Del. Super. Apr. 12, 2001).



                                             41
a construction error, rather than the “wrongfulness” necessary for a fraudulent

concealment claim.

        Further, the only evidence Plaintiffs have put forth regarding any intentional

or knowing misrepresentation by Weiner and LNWA relates to the use of panned

ducting. But as to that representation, there is no evidence of reliance by Plaintiffs,

which is necessary to maintain a negligent or fraudulent misrepresentation claim.

Plaintiffs in this case have not come forward with any disputed issues of material

fact from which a fact finder could conclude Plaintiffs relied upon a purported

misrepresentation from Weiner and LNWA. Accordingly, Weiner and LNWA’s

Motion is granted as to Plaintiffs’ claims for fraudulent and negligent

misrepresentation and concealment.

      E. Weiner and LNWA’s Motion as to punitive damages is granted because
         Plaintiffs have not produced evidence of egregious conduct.
        Finally, Weiner and LNWA’s Motion asks this Court to grant them judgment

as a matter of law concerning Plaintiffs’ claim for punitive damages. Punitive

damages, which serve as a deterrent against future wrongful conduct, are appropriate

when the record supports a conclusion that the defendant acted in a reckless and

egregious manner.200 Without “evidence of egregious conduct of an intentional or


200
   Roberts v. Delmarva Power & Light Co. 2 A.3d 131, 145 (Del. Super. 2009) (citations omitted).
See also Jardel Co., Inc. v. Hughes, 523 A.2d 518, 528 (Del. 1987) “[P]unitive damages implicate
other societal policies. Though the injured plaintiff may receive the punitive damage award, to the
extent the plaintiff has already been fully compensated. By actual damages an award of punitive
damages is, in a real sense, gratuitous.” (citations omitted.).

                                                42
reckless nature” in the record, a claim for punitive damages cannot survive.201

Where a defendant’s conduct, although unintentional, has been “particularly

reprehensible, i.e. reckless, or motivated by malice or fraud,” punitive damages may

be sought.202

          Plaintiffs have not produced evidence of willful, fraudulent, malicious, or

reckless conduct by Weiner or LNWA. Plaintiff’s own opposition brief is vague

concerning its support for punitive damages against Weiner and/or LNWA.

Consuming little more than a page of Plaintiffs’ brief, the argument contains no

citations to specific evidence in the record revealing such conduct. When pressed

by the Court at oral argument for evidence supporting their punitive damages claim,

Plaintiffs argued (i) no work change order was issued concerning the ductwork

change; (ii) LNWA ignored the contractual requirement for testing and balancing

the HVAC units; (iii) Weiner and LNWA ignored written correspondence regarding

the use of panned ductwork; and (iv) the “as-built” drawings of the Marydale Project

did not show the use of panned ductwork. But at most, these factual issues could

establish negligence or breach of contract. Nothing in the record Plaintiffs cite

evinces malice, fraud or willful breach of contract that would permit a jury to award

punitive damages against Weiner and LNWA. Although Plaintiffs’ brief focuses on



201
      Jardel Co., Inc. v. Hughes, 523 A.2d at 529.
202
      Id.

                                                     43
Marydale’s vulnerable population and their exposure to a microscopic fungus, that

argument does not address whether or how Defendants’ alleged conduct met the

punitive damages standard. Weiner and LNWA’s Motion as to Plaintiffs’ punitive

damages claim therefore is granted.

      III.   K&A’s Motion is granted as to Plaintiffs’ breach of contract and
             punitive damages claims and denied as to the negligence claim.

         The Architect Agreement sets forth K&A’s contractual obligations to

Plaintiffs. Plaintiffs’ claims against K&A include the following: negligence, breach

of contract, fraudulent or negligent misrepresentation or concealment, civil

conspiracy, prohibited trade practices, and punitive damages.203                But at oral

argument, Plaintiffs confirmed they were not pursuing claims for fraudulent or

negligent misrepresentation or concealment, prohibited trade practices, or civil

conspiracy against K&A. Those claims therefore are dismissed from this action.

      A. K&A’s Motion is granted as to Plaintiffs’ breach of contract claim
         because Plaintiffs have failed to point to the contractual provision
         allegedly breached.
         K&A contends Plaintiffs have failed to state a negligence claim or a breach

of contract claim against it because no evidence in the record points to K&A

breaching a specific duty or facts indicating such a breach was the proximate cause


203
   Those claims correspond to the following counts in the Amended Complaint: Count I
(Negligence); Count V (Breach of Contract); Count VII (Fraudulent and/or Negligent
Misrepresentation and Concealment); Count VII (Civil Conspiracy); Count VIII (Prohibited Trade
Practices); and Count IX (Punitive Damages). Compl. at 21-33.


                                             44
of mold growth found in the apartment units. Specifically, K&A argues Plaintiffs’

expert failed to articulate what K&A’s contractual or common law duty was or how

it was breached. In response, Plaintiffs continued to allege a breach of contract claim

against K&A but did not identify a single contractual provision allegedly breached.

Instead, Plaintiffs ask this Court to consider the Architect Agreement as a whole

when evaluating Plaintiffs’ breach of contract claim against K&A.

       This is not how Delaware courts address breach of contract claims. Under

Delaware law, simply referring generally to the parties’ contract will not sustain a

claim for breach of contract.204 A party must identify the particular contractual terms

that were breached. K&A propounded interrogatories asking Plaintiffs to identify

the contractual provisions K&A purportedly breached, but Plaintiffs did not do so.

Instead, Plaintiffs responded to K&A’s interrogatories by copying and pasting

paragraphs 37-45 from their Complaint.205 Similarly, Plaintiffs did not identify a

single applicable contractual provision in their opposition brief or during oral

argument. In essence, Plaintiffs contend they can prove a breach of contract because

a contract governed K&A’s work and damages resulted from that work. That ipse


204
    See, e.g., BET FRX LLC v. Myers, 2022 WL 1236955, at *1 (Del. Ch. Apr. 27, 2022) (“The
plaintiff’s claims for breach of the express and implied terms of the LLC agreement fail because
the plaintiff fails to identify any express or implied terms allegedly breached.”). See also, id. at *4
(“Plaintiff…admit(s) that the Amended Complaint does not expressly identify a provision of the
LLC Agreement allegedly breached. This deficiency is typically fatal.”) (citations omitted).
205
    Compare Plaintiffs Marydale Preservation Associates, LLC and Catholic Ministry to the
Elderly, Inc. Responses to Defendant Kitchen and Associates Services, Inc. First Set of
Interrogatories Directed to Plaintiffs, ¶47 Answ. with Compl. ¶¶ 37-45.

                                                  45
dixit does not satisfy Plaintiffs’ burden in the face of a dispositive motion. It is not

incumbent on the Court to search through the contract for terms that might have been

breached. Accordingly, the Court awards K&A summary judgment as to the breach

of contract claim against it.

      B. K&A’s Motion is denied as to Plaintiffs’ negligence claim because factual
         disputes exist concerning K&A’s design and installation of the HVAC
         systems.
         As to the negligence claim against K&A, Plaintiffs and their expert, Hoffman,

have identified K&A’s purported duties and breaches in the design process.206

According to Hoffman, K&A was obligated to design an HVAC system appropriate

for the allotted space and consistent with the basis for that design. Hoffman identifies

multiple ways in which K&A failed to appropriately design the HVAC system. 207

K&A’s design called for York LX Series units, which were oversized for the space

per ACCA Manual S.208 The use of an oversized unit, Hoffman opines, led to short

cycling and high relative humidity. The record evidence, although disputed, is

sufficient to allow a jury to conclude that K&A breached its duty and caused damage

to the Plaintiffs, including harm to property and the need to take remedial measures.

K&A’s Motion as to the negligence claim therefore is denied.




206
    See supra note 188.
207
    Pls.’ Br. in Opp., Ex. C; K&A’s Mot., Ex. 40.
208
    See supra note 135.

                                               46
      C. K&A’s Motion as to punitive damages is granted.

        Plaintiffs confirmed during oral argument that they are not pursuing a punitive

damages claim as to K&A. K&A’s Motion as to that claim therefore is granted.

      IV.   LNWA and Sobieski’s Cross-Motions are denied because there are
            disputed material facts concerning the third-party complaint.
        LNWA and Sobieski are parties to the Subcontract and each filed summary

judgment motions against the other. None of the arguments raised in those motions

supports entry of judgment as a matter of law.

      A. LNWA’s Cross-Motion as to Sobieski’s procurement of insurance is
         denied because disputed issues of fact exist concerning this obligation.

        LNWA argues it is entitled to summary judgment as to Sobieski’s breach of

its contractual obligation to procure insurance naming LNWA as an insured.209 But

disputed issues of fact exist concerning this claim. The record contains different

versions of an insurance certificate, and it is unclear to the Court at this time which

one is the operative certificate as to these parties. The jury’s resolution of that factual

issue will resolve whether Sobieski met its obligation to procure insurance. The

Court therefore denies LNWA’s Cross-Motion on that issue.




209
   Mot. of LNW&A Construction Corp., Inc. for Summ. J. on Third-Party Compl. Against J.F.
Sobieski Mechanical Contractors, Inc. ¶ 4.

                                            47
      B. LNWA’s Cross-Motion as to Sobieski’s breach of its duty to defend is
         denied because no such contractual obligation exists in the Subcontract.
        LNWA also argues it is entitled to summary judgment regarding Sobieski’s

breach of its purported duty to defend. But the Court has not found, and LNWA has

not identified, any express “duty to defend” language in the Subcontract. The

Subcontract’s indemnification clause reads, in pertinent part:

        To the fullest extent permitted by law, the Subcontractor shall
        indemnify and hold harmless the Owner, Contractor, Architect,
        Architect’s consultants, and agents and employees of any of them from
        and against claims damages, losses and expenses, including but not
        limited to attorney’s fees, arising out of or resulting from performance
        of. The Subcontractor’s Work under this Subcontract, provided that any
        such claim, damage, loss or expense is attributable to bodily injury,
        sickness, disease or death, or to injury to or destruction of tangible
        property (other than the Work itself) . . . 210

        A “duty to defend” is a contractual obligation that is distinct from a “duty to

indemnify.”211 A duty to defend generally is broader than a duty to indemnify and

requires the obligor to pay the costs of defending the obligee against a particular type

of claim.212 In contrast, a duty to indemnify arises if an underlying claim is

successful.

        LNWA acknowledges the Subcontract does not expressly refer to a duty to

defend.     LNWA nevertheless argues Pike Creek Chiropractic v. Robinson213


210
    Subcontract Agreement, Indemnification, § 4.6.1.
211
    Liggett Group Inc. v. Affiliated FM Ins. Co., 2001 WL 1456995, at *2 (Del. Super. Sept. 12,
2001).
212
    Id. at *3.
213
    637 A.2d 418 (Del. 1994).

                                              48
supports the proposition that the Subcontract’s “hold harmless” language must

encompass something broader than the duty to indemnify and therefore must create

a duty to defend. But that case does not support the proposition that “hold harmless”

language in an indemnification clause is equivalent to a duty to defend. To the

contrary, in that case the Delaware Supreme Court held that language requiring the

indemnitor to hold an indemnitee harmless against “any liabilities and expenses,

including attorney’s fees” meant the indemnitor was required to pay the attorneys’

fees the indemnitee incurred in enforcing the indemnification clause.214 The phrase

“duty to defend” appears only once in Pike Creek Chiropractic and that is in the

factual background portion of that case.

       In short, there is no contractual duty to defend in the Subcontract. Settled case

law indicates a duty to indemnify arises at the conclusion of litigation.215 If LNWA

succeeds in its indemnification claim, it also may be entitled to the attorneys’ fees it

incurred to bring that claim, consistent with the Subcontract’s “hold harmless”

clause and Pike Creek Chiropractic. But LNWA has not pointed to any contractual

obligation requiring Sobieski to advance defense costs during the pendency of the

proceeding. Accordingly, LNWA’s Motion is denied as premature.




214
    Pike Creek Chiropractic, 637 A.2d at 422-23. In other contexts, this is called “fees on fees” or
“fees for fees.”
215
    Mine Safety Appliances Company v. AIU Insurance Company, 2015 WL 5829461, *6 (Del.
Super. Aug. 10, 2015).

                                                49
   C. Sobieski’s Cross-Motion is denied because whether an “injury” to
      “tangible property” has occurred is a factual dispute for the jury to
      resolve.

      Sobieski argues it is entitled to summary judgment regarding LNWA’s

indemnification claim against it because, contrary to LNWA’s position, the

Subcontract’s indemnification clause has not been triggered. Sobieski contends

Plaintiffs in this case have made no claim for bodily injury, sickness, disease or

death, or for injury to or destruction of tangible property, and such a claim is

necessary to trigger an indemnification obligation under the Subcontract. But the

record is otherwise. Plaintiffs made a claim against LNWA for injury to “tangible

property.” According to Plaintiffs, as a result of Defendants’ negligence, Plaintiffs

had to address “injury” to their residents’ personal property, including the costs to

clean and replace personal effects due to mold growth. The jury will determine

whether Plaintiffs successfully prove this injury. Whether such an “injury” to

“tangible property” occurred as a result of Defendants’ conduct will determine

Sobieski’s indemnification obligations, but the Court cannot resolve that factual

question on the record before it.

   D. Sobieski’s Cross-Motion as to liability is denied because expert testimony
      has identified factual disputes regarding Sobieski’s failure to perform in
      accordance with the Subcontract.

      Lastly, Sobieski argues it is entitled to summary judgment regarding liability

because there is no factual support for LNWA’s claim that Sobieski’s work was



                                         50
performed in an unworkmanlike manner, without due care, and in violation of

applicable codes and practices. But both Plaintiffs and LNWA have identified

expert opinions and factual record support for their contention that Sobieski was

negligent or failed to perform in accordance with the Subcontract. First, Sobieski

concedes it did not test and balance the HVAC equipment after installation.

Plaintiffs contend this obligation existed in contract.216 LNWA argues that if there

was a contractual obligation to test and balance the HVAC systems after installation,

it was Sobieski’s responsibility and not LNWA’s. Second, Plaintiffs’ and LNWA’s

experts identified evidence of leaky ductwork installed in the units, and ductwork

was Sobieski’s responsibility. These disputed facts and whether Sobieski ultimately

is responsible for problems resulting from the Marydale Project’s construction are

issues for trial. Sobieski’s Cross-Motion for Summary Judgment therefore is denied.

                                   CONCLUSION

      For the foregoing reasons, (i) Allied World’s Motion is GRANTED as

unopposed; (ii) Weiner and LNWA’s Motion is GRANTED as to fraudulent and/or

negligent misrepresentation and concealment and punitive damages and DENIED

as to negligence; (iii) K&A’s Motion is GRANTED as to breach of contract and




216
   LNWA disputes the presence of the obligation within the contract but did not move for
summary judgment on this point.

                                          51
punitive damages and DENIED as to negligence; (iv) LNWA’s Cross-Motion is

DENIED; and (v) Sobieski’s Cross-Motion is DENIED.

     IT IS SO ORDERED.




                                   52